08/17/2022



                                                                                           Case Number: DA 22-0393




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0393

ANNELIES AIKING-TAYLOR,

            Plaintiff and Appellant,

      v.                                             ORDER OF MEDIATOR APPOINTMENT

OLIVER SERANG,

            Defendants and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        On August 16, 2022, Robert Erickson was appointed as Mediator. He has since
informed this office that he must decline the appointment.
        ACCORDINGLY, the appointment of Mr. Erickson is rescinded, and: IT IS
ORDERED THAT Jo Antonioli, whose name appears next on the list of attorneys
desiring appointment as mediators for Money Judgments appeals which is maintained
pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process
required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this August 17, 2022.



                                                   Viy-.-6Am--f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Annelies Aiking-Taylor, Louis C. Villemez, Jo Antonioli